Matter of Schillaci v Village of Sackets Harbor Zoning Bd. of Appeals (2017 NY Slip Op 04698)





Matter of Schillaci v Village of Sackets Harbor Zoning Bd. of Appeals


2017 NY Slip Op 04698


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, AND CURRAN, JJ.


767 CA 16-00976

[*1]IN THE MATTER OF THERESA A. SCHILLACI, SAMUEL SANZONE, DOROTHY OLSHEFSKI AND PAUL WINDOVER, PETITIONERS-APPELLANTS,
vVILLAGE OF SACKETS HARBOR ZONING BOARD OF APPEALS, VILLAGE OF SACKETS HARBOR PLANNING BOARD, AND LIBERTY SACKETS HARBOR LLC, RESPONDENTS-RESPONDENTS. 


SCOTT F. CHATFIELD, MARIETTA, D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PETITIONERS-APPELLANTS.
BOND, SCHOENECK & KING, PLLC, SYRACUSE (J.P. WRIGHT OF COUNSEL), FOR RESPONDENTS-RESPONDENTS VILLAGE OF SACKETS HARBOR ZONING BOARD OF APPEALS AND VILLAGE OF SACKETS HARBOR PLANNING BOARD.
CURTIN LAW FIRM, P.C., CAZENOVIA (PAUL J. CURTIN, JR., OF COUNSEL) FOR RESPONDENT-RESPONDENT LIBERTY SACKETS HARBOR LLC.

	Appeal from a judgment of the Supreme Court, Jefferson County (James P. McClusky, J.), entered January 26, 2016 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court